Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Response to Amendment
This communication is responsive to Amendment filed on 08/02/2022.
Claims 1-20 are pending in this application.  Claims 1, 11 and 20 are independent claims. This Office Action is made Final.


Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Der Westhuizen (US PG-Pub. 2011/0047459 A1) in view of Delso (US PG-Pub. 2008/0208047 A1).
Re-claims 1, 11 and 20,
Van Der Westhuizen teaches a computer-implemented method, a computing device and a non-transitory computer-readable medium comprising:
a processor; a main display; a touch bar, the touch bar being a touch sensitive display device separate from the main display; and memory (Figs. 1, 3, [0059]. Van Der Westhuizen describes the laptop PC with a processor, a main display 12, a touch bar 14.1 and a memory) storing instructions that, when executed by the processor, cause the computing device:
identifying, by a processor of a computing device, a change of focus to an application executing on the computing device, the computing device including a main display and a touch bar separate from the main display, the touch bar being a touch sensitive display device with a plurality of zones (Figs. 1, 3, [0059, 0064]. Van Der Westhuizen describes the Multi-Touch Screen Ribbon (MSR) 14.1 touch bar located parallel to primary display 12 that is configured to be an input panel to complement and operatively cooperate to control the graphic display on the primary display 12); and
in response to identifying the change of focus, configuring a zone of the plurality of zones to trigger an operation performable by the application executing on the computing device, wherein configuring the zone includes changing an appearance of the zone to include a graphical element associated with the operation (Figs. 46.2-46.11, 48-54, [0078]. Van Der Westhuizen describes the multi-level tabbed menu MSR 14.1 driven application adapted to be implemented with multiple icons for operating the current running application).
Van Der Westhuizen fails to teach the touch sensitive display device having lower resolution than a resolution of the main display.
However, Delso teaches the touch sensitive display device having lower resolution than a resolution of the main display (Figs. 3, 4, [0009], claim 9. Delso describes the lower-resolution touchscreen software button menus, sliders and dials 304, 303 and 302).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention was made to modify the touchscreen user interface teachings of Van Der Westhuizen with the touchscreen resolution user interface teaching of Delso in order to save manufacturing costs

Re-claims 2 and 12,
in addition to what Van Der Westhuizen-Delso teaches the method and the computing device in claims 1 and 11, respectively, Van Der Westhuizen also teaches the method, wherein the application is a first application and the method further comprises:
detecting, by the processor, a second change in focus, the second change in focus being from the first application to a second application (Figs. 46.2-46.11, 48-54, [0078]. Van Der Westhuizen describes user can select a different icon 134 to open or switch to a different application 132); and
in response to detecting the change in focus, configuring the zone of the plurality of zones to implement a second operation performed by the second application executing on the computing device, including changing the appearance of the zone to include a second graphical element associated with the second operation (Figs. 46.2-46.11, 48-54, [0078]. Van Der Westhuizen describes the multi-level tabbed menu MSR 14.1 driven application adapted to be implemented with multiple different icons for operating the current running application).

Re-claims 3 and 13,
Van Der Westhuizen-Delso teaches the method and the computing device in claims 1 and 11, respectively, but Van Der Westhuizen fails to teach a method and a computing device, wherein the touch bar includes functionality to identify limited motion by a user.
However, Delso teaches:
wherein the touch bar includes functionality to identify limited motion by a user (Figs. 3, 4, [0009], claim 9. Delso describes the lower-resolution touchscreen software button menus, sliders and dials 304, 303 and 302 that identify limited motion by a user operating on those menu items).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention was made to modify the touchscreen user interface teachings of Van Der Westhuizen with the touchscreen resolution user interface teaching of Delso in order to save manufacturing costs.

Re-claims 4 and 14,
in addition to what Van Der Westhuizen-Delso teaches the method and the computing device in claims 1 and 11, respectively, wherein the graphical element is an icon associated with the operation (Figs. 46.2-46.11, 48-54, [0078]. Van Der Westhuizen describes each graphical element icon 134 or the others associated with an operation).

Re-claims 5 and 16,
in addition to what Van Der Westhuizen-Delso teaches the method and the computing device in claims 1 and 11, respectively, Van Der Westhuizen also teaches the method, wherein the touch bar is in a bezel of the computing device (Fig. 48, [0064, 0078]. Van Der Westhuizen describes the MSR 14.1 touch bar located parallel to primary display 12).

Re-claims 6 and 17,
in addition to what Van Der Westhuizen-Delso teaches the method and the computing device in claims 1 and 11, respectively, Van Der Westhuizen also teaches the method, further comprising: detecting a touch event in the zone; and initiating the operation in the application (Figs. 48-54, 29, 34B, [0070, 0074]. Van Der Westhuizen describes the concept of operating an application (i.e. solitaire, audio mixer, etc.) by the touch input on the touch bar).

Re-claims 9 and 19,
in addition to what Van Der Westhuizen teaches the method and the computing device in claims 1 and 11, respectively, Van Der Westhuizen also teaches the method, wherein the zone functions as a quick-input mechanism for the application that reduces navigation input for triggering the operation (Figs. 15, 16, 46.4, 46.5, 46.11, [0069, 0070]. Van Der Westhuizen describes the concept of operating or switching the functions for an application by the quick touch input on the touch bar’s icons/menu options).

Re-claim 10,
in addition to what Van Der Westhuizen-Delso teaches in claim 1, Van Der Westhuizen also teaches the method, wherein the touch bar is distinct from keys on a keyboard (Figs. 1, 46, [0061-0062]. Van Der Westhuizen describes the MSR 14.1 touch bar is distinct from keys of the keyboard located on section 14.2).

Re-claim 15,
in addition to what Van Der Westhuizen-Delso teaches in claim 11, Van Der Westhuizen also teaches the computing device, wherein the zone of the plurality of zones is sized for a digit of a user (Fig. 50, [0078]. Van Der Westhuizen describes the MSR 14.1 touch bar’s icon 134 is sized of a digit for user selecting).

Re-claim 18,
in addition to what Van Der Westhuizen-Delso teaches in claim 11, Van Der Westhuizen also teaches the computing device, wherein the function performed is programmable by applications running on the computing device (Figs. 48-54, [0078]. Van Der Westhuizen describes the multi-level tabbed menu MSR 14.1 driven application adapted to be implemented with multiple icons for operating the current running application).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Der Westhuizen in view of Delso, and further in view of Brown (US Patent 5914714).
Re-claim 7,
Van Der Westhuizen-Delso teaches the method in claim 1, but Van Der Westhuizen fails to teach a method, wherein the application is a web browsing application, and the operation is one of moving forward, moving backward, or going to a home page.
However, Brown teaches:
wherein the application is a web browsing application, and the operation is one of moving forward, moving backward, or going to a home page (Fig. 2A, col. 5 lines [39-52]. Brown describes the web browser application with the tool bar 220 including Back icon, Forward icon, Home icon, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention was made to modify the touchscreen user interface teachings of modified Van Der Westhuizen with the web browser operation icons teaching of Brown in order to apply this method on a web browser application.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Der Westhuizen in view of Delso, and further in view of Ogilvie (US PG-Pub. 2008/0141315 A1).
Re-claim 8,
Van Der Westhuizen-Delso teaches the method in claim 1, but Van Der Westhuizen fails to teach a method, wherein the application is a media player, and the operation controls the media player.
However, Ogilvie teaches:
wherein the application is a media player, and the operation controls the media player (Figs. 10, 17, [0054, 0064]. Ogilvie describes the media player application with the media operation control icons tool bar).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention was made to modify the touchscreen user interface teachings of modified Van Der Westhuizen with the media player operation icons teaching of Ogilvie in order to apply this method on a media player application.


Response to Arguments
 	Applicant's arguments filed on 08/02/2022 with respect to amended claims 1, 11 and 20 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145